Exhibit 10.3

SECOND AMENDMENT

TO TRANSACTION SUPPORT AGREEMENT

 

This Second Amendment to Transaction Support Agreement (this “Second
Amendment”), dated as of July 15, 2016, to that certain Transaction Support
Agreement made and entered into as of April 18, 2016, as amended by that certain
First Amendment dated as of May 6, 2016, (the “Transaction Support Agreement”),
by and among (i) Foresight Energy LLC, a Delaware limited liability company (the
“Borrower”), certain subsidiaries thereof, and Foresight Energy LP, a Delaware
limited partnership (collectively, the “Partnership”) and

(ii) each of the banks and financial institutions from time to time party
thereto (each a “Consenting Lender,” and collectively, the “Consenting
Lenders”). Capitalized terms used in this Second Amendment and not otherwise
defined shall have the meanings set forth in the Transaction Support Agreement.

 

RECITALS

 

WHEREAS, the Borrower entered into that certain Second  Amended and Restated
Credit Agreement dated as of August 12, 2010, and amended and restated as of
August 23, 2013, with Citibank, N.A., the lenders party thereto and the
guarantors party thereto;

 

WHEREAS, pursuant to the Transaction Support Agreement, the Parties thereto
agreed to support the Transaction contemplated under the Transaction Support
Agreement and the Term Sheets attached thereto;

 

WHEREAS, the Partnership has requested certain amendments to the Transaction
Support Agreement; and

 

WHEREAS, the parties hereto have agreed to amend the Transaction Support
Agreement on the terms and conditions set forth in this Second Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for and in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments to Transaction Support Agreement. Effective as of the
Amendment Effective Date (as defined below), the Partnership and the Consenting
Lenders party hereto hereby amend and restate Section 7(iii) of the Transaction
Support Agreement in its entirety as follows:

 

“iii. the Partnership fails to consummate the Transaction, including the
Amendment, on or before July 22, 2016; provided, that such date may be extended
to August 5, 2016, or such later date as agreed among the Partnership and the
Consenting Lenders constituting “Required Lenders” under the Credit Agreement,
only if the following conditions are satisfied: (i) the execution of (w) a
transaction support agreement or similar agreement that replaces the Transaction
Support Agreement (or amendment to the Transaction Support Agreement), (x) a
replacement transaction support agreement or similar agreement and forbearance

Doc#: US1:10715948v4

--------------------------------------------------------------------------------

agreement (or amendments to the existing transaction support agreement and
forbearance agreement) from Noteholders holding at least 66.67% of the principal
amount of the Notes, (y) amendments to the existing forbearance agreement from
the Consenting A/R Lenders and (z) a binding transaction support agreement or
similar agreement from Foresight Reserves Investor Group, in each case setting
forth in reasonable detail the terms of a modified Transaction and in form and
substance satisfactory to Consenting Lenders that constitute “Required Lenders”
under the Credit Agreement and (ii) the payment by the Borrower of a consent fee
to each Consenting Lender that has executed that certain Second Amendment to the
Transaction Support Agreement dated as of July 15, 2016 in an amount to be
agreed among the Borrower and Consenting Lenders constituting “Required Lenders”
under the Credit Agreement.”.

 

SECTION 2. Acknowledgements. Each of the parties hereto agrees and acknowledges
that, notwithstanding anything contained in the Transaction Support Agreement to
the contrary, and unless Consenting Lenders constituting “Required Lenders”
under the Credit Agreement have notified the Borrower to cease doing so, (x)
each Party is authorized and permitted to continue discussions with each other
and with other key constituencies regarding consensual modifications to the
terms of the Transaction and may take all appropriate steps in furtherance
thereof, and (y) discussions and actions taken in respect of such consensual
modifications to the terms of the Transaction shall not violate the terms of the
Transaction Support Agreement or give rise to a Termination Event thereunder.

 

SECTION 3.  Effect of Amendment on the Transaction Support Agreement. Except as
specifically amended or waived hereby, the terms and provisions of the
Transaction Support Agreement are in all other respects ratified and confirmed
and remain in full force and effect without modification or limitation. No
reference to this Second Amendment need be made in any notice, writing or other
communication relating to the Transaction Support Agreement, and any such
reference to the Transaction Support Agreement shall be deemed a reference
thereto as amended by this Second Amendment. This Second Amendment shall not be
deemed or construed (i) to be a consent granted pursuant to, or a waiver,
modification or forbearance of, any term or condition of the Transaction Support
Agreement, any of the instruments or agreements referred to therein or a waiver
of any breach under the Transaction Support Agreement, whether or not known to
any Party thereto, or (ii) to prejudice any right or remedy which any Party to
the Transaction Support Agreement may now have or have in the future under or in
connection with the Transaction Support Agreement, or any of the instruments or
agreements referred to therein, as applicable.

 

SECTION 4. Effectiveness of this Second Amendment. This Second Amendment shall
become effective and binding on each Party on the date (such date, the
“Amendment Effective Date”) (i) the Consenting Lenders party hereto receive
signature pages hereto signed by the Partnership and (ii) counsel to the
Partnership receives signature pages from Consenting Lenders who constitute
“Required Consenting Lenders” as defined in the Transaction Support Agreement
and “Required Lenders” as defined in the Credit Agreement, as required by
Sections 7 and 13 of the Transaction Support Agreement.

 

SECTION 5. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE

Doc#: US1:10715948v4

--------------------------------------------------------------------------------

LAWS OF THE STATE OF NEW YORK (INCLUDING NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1401), WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISIONS WHICH WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

SECTION 6. Counterparts; Electronic Execution. This Second Amendment may be
executed in several counterparts, each of which shall be deemed to be an
original, and all of which together shall be deemed to be one and the same
agreement. Delivery of an executed copy of this Second Amendment shall be deemed
to be a certification by each person executing this Second Amendment on behalf
of a party hereto that such person and party hereto has been duly authorized and
empowered to execute and deliver this Second Amendment and each other party
hereto may rely on such certification. Execution copies of this Second Amendment
may be delivered by electronic mail (in “.pdf” or “.tif” format), facsimile or
otherwise, which shall be deemed to be an original for the purposes of this
Second Amendment.

 

SECTION 7. Reference to Transaction Support Agreement. All references to the
“Transaction Support Agreement”, “thereunder”, “thereof” or words of like import
in the Transaction Support Agreement shall mean and be a reference to the
Transaction Support Agreement as modified hereby and as may in the future be
amended, restated, supplemented or modified from time to time.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Doc#: US1:10715948v4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed and delivered this Second Amendment to Transaction Support Agreement as
of the date hereof.

 

 

 

FORESIGHT ENERGY LLC, on behalf of itself and each of its subsidiary guarantors

 

 

 By: /s/ Robert D. Moore

 

Robert D. Moore

President and Chief Executive Officer

 

 

FORESIGHT ENERGY LP

 

 

 By: /s/ Robert D. Moore

 

Robert D. Moore

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Transaction Support Agreement]

 

Doc#: US1:10715948v4

--------------------------------------------------------------------------------

, a Consenting Lender

 

 

 

By: Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Transaction Support Agreement]

Doc#: US1:10715948v4